This bill in equity is brought to reform a written contract for the sale and purchase of real estate situated in the city of Cranston; for specific performance of the contract as reformed, and for other relief.
The complainant averred that the respondent, acting through his agent, agreed to sell him two adjoining lots of land with a dwelling house located on one of the lots and some outbuildings located upon the other one, and that by mutual mistake the written agreement for the sale and purchase of said real estate only mentioned the lot on which the house was located. The complainant also alleged that he paid the respondent one thousand dollars on account of the purchase price of said real estate.
The answer of the respondent denied that he authorized his agent to sell the complainant both of said lots of land, and averred that he agreed to sell to the complainant only the lot with the dwelling house thereon. The respondent admitted that he had received one thousand dollars from the complainant on account of the purchase price of the real estate agreed to be sold.
After a hearing in the Superior Court upon bill, answer, issues of fact and proof the court found that the complainant thought that he was buying both lots of land and that the respondent thought that he was selling only the lot with the dwelling house thereon and denied the complainant's prayer for a reformation of the contract and specific performance. The court also found that, as the misunderstanding as to the quantity of land to be sold arose through the unauthorized act of the agent of the respondent in pointing out to the complainant both lots of land as the land to be sold, when he was only authorized to sell the lot with the house thereon, *Page 157 
the respondent must return to the complainant the one thousand dollars paid by him on account of the purchase price of both lots of land, and gave the complainant an equitable lien upon said land for one thousand dollars with interest thereon from the date of its payment. A final decree was entered in accordance with this finding, and the respondent, deeming himself aggrieved thereby, has duly brought the cause to this court upon his appeal therefrom. The reasons given for the appeal are that the decree is against the law and the evidence and the weight thereof.
The respondent concedes that the evidence was sufficient to justify the court in ordering the written agreement between the parties cancelled on account of a material mistake as to the quantity of land to be conveyed to the complainant under the rule as stated in Fehlberg v. Cosine, 16 R.I. 162, wherein the court held that where there has been a material mistake upon one side the court may rescind and cancel the agreement, where it can do so without injustice to the other party. The respondent now claims that the Superior Court was not justified in establishing a lien upon the real estate of the respondent in favor of the complainant for the repayment of said thousand dollars with interest thereon from the date of payment. As the court found that the respondent should not be required to convey both of said lots of land to the complainant on account of the unauthorized act of his agent in agreeing to sell said lots of land to the complainant, it would be inequitable to permit the respondent to retain the money received by him from the complainant on account of the purchase price of both of said lots of land. It appeared in evidence that the respondent paid a mortgage upon said land amounting to about eight hundred and fifty dollars out of the one thousand dollars received from the complainant. The bill contains a prayer for other and further relief which the court may find that the complainant is entitled to in addition to the prayer for the reformation of the contract and the specific performance thereof. The rule is well settled that when a court of equity has obtained jurisdiction *Page 158 
of a controversy on any ground, it will retain such jurisdiction for the purpose of administering full relief. 21 C.J. 134. Under the evidence in this cause, the court was justified in entering a decree ordering the respondent to return the one thousand dollars paid to him by the complainant on account of the purchase price of both lots of land and giving the complainant an equitable lien upon said land until the repayment of said sum.
The respondent's appeal is dismissed. The decree appealed from is affirmed, and the cause is remanded to the Superior Court for further proceedings.